TRAmmell,
dissenting: I am unable to agree with the Board’s decision for the following reasons:
(1) There was 32 per cent of the stock of the corporation owned by persons who were not regularly engaged in the active conduct of the business and in this connection, in my opinion, the statute provides for stock ownership by those who are regularly engaged in the business and not stock control.
(2) It appears that the petitioner was responsible for the payment of goods which it claims to have sold on a commission basis. The goods were billed to it and it was required to pay therefor, thus requiring capital, notwithstanding the fact that it customarily received the purchase price of the goods before it was required to pay the bills. The obligations to pay were the petitioner’s obligations. In this connection it seems to me that the credit of the company, which was established by its financial standing based upon its assets, was a material income-producing factor in the petitioner’s brokerage business.
(3) It seems to me that this case is governed by the case of Lane & Co. v. United States, 62 Ct. Cls. 721.
Marquette agrees with this dissent.